IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


PATRICIA M. HARLEY R.N., MARTHA      : No. 689 MAL 2021
MOODY R.N., HOLLY DICARLO R.N. AND   :
WENDY POYNOR R.N. FOR                :
THEMSELVES AND AS                    : Petition for Allowance of Appeal
REPRESENTATIVES OF OTHERS            : from the Order of the Superior Court
SIMILARLY SITUATED,                  :
                                     :
                Petitioners          :
                                     :
                                     :
          v.                         :
                                     :
                                     :
HEALTHSPARK FOUNDATION (F/K/A        :
NORTH PENN COMMUNITY HEALTH          :
FOUNDATION) AND DAVID T. SHANNON     :
JOSH SHAPIRO, ATTORNEY GENERAL,      :
                                     :
                Respondents

PATRICIA M. HARLEY R.N., MARTHA      : No. 690 MAL 2021
MOODY R.N., HOLLY DICARLO R.N. AND   :
WENDY POYNOR R.N. FOR                :
THEMSELVES AND AS                    : Petition for Allowance of Appeal
REPRESENTATIVES OF OTHERS            : from the Order of the Superior Court
SIMILARLY SITUATED,                  :
                                     :
                Petitioners          :
                                     :
                                     :
          v.                         :
                                     :
                                     :
HEALTHSPARK FOUNDATION (F/K/A        :
NORTH PENN COMMUNITY HEALTH          :
FOUNDATION) AND DAVID T. SHANNON     :
JOSH SHAPIRO, ATTORNEY GENERAL,      :
                                     :
                Respondents          :

PATRICIA M. HARLEY R.N., MARTHA      : No. 691 MAL 2021
MOODY R.N., HOLLY DICARLO R.N. AND   :
WENDY POYNOR R.N. FOR                   :
THEMSELVES AND AS                       : Petition for Allowance of Appeal
REPRESENTATIVES OF OTHERS               : from the Order of the Superior Court
SIMILARLY SITUATED,                     :
                                        :
                 Petitioners            :
                                        :
                                        :
           v.                           :
                                        :
                                        :
HEALTHSPARK FOUNDATION (F/K/A           :
NORTH PENN COMMUNITY HEALTH             :
FOUNDATION) AND DAVID T. SHANNON        :
JOSH SHAPIRO, ATTORNEY GENERAL,         :
                                        :
                 Respondents            :

PATRICIA M. HARLEY R.N., MARTHA         : No. 692 MAL 2021
MOODY R.N., HOLLY DICARLO R.N. AND      :
WENDY POYNOR R.N. FOR                   :
THEMSELVES AND AS                       : Petition for Allowance of Appeal
REPRESENTATIVES OF OTHERS               : from the Order of the Superior Court
SIMILARLY SITUATED,                     :
                                        :
                 Petitioners            :
                                        :
                                        :
           v.                           :
                                        :
                                        :
HEALTHSPARK FOUNDATION (F/K/A           :
NORTH PENN COMMUNITY HEALTH             :
FOUNDATION) AND DAVID T. SHANNON        :
JOSH SHAPIRO, ATTORNEY GENERAL,         :
                                        :
                 Respondents            :

PATRICIA M. HARLEY R.N., MARTHA         : No. 693 MAL 2021
MOODY R.N., HOLLY DICARLO R.N. AND      :
WENDY POYNOR R.N. FOR                   :
THEMSELVES AND AS                       : Petition for Allowance of Appeal
REPRESENTATIVES OF OTHERS               : from the Order of the Superior Court
SIMILARLY SITUATED,                     :
                                        :
                 Petitioners            :
[689 MAL 2021, 690 MAL 2021, 691 MAL 2021, 692 MAL 2021, 693 MAL 2021, 694
 MAL 2021, 695 MAL 2021, 696 MAL 2021, 697 MAL 2021, 698 MAL 2021 and 699
                               MAL 2021] - 2
                                        :
                                        :
           v.                           :
                                        :
                                        :
HEALTHSPARK FOUNDATION (F/K/A           :
NORTH PENN COMMUNITY HEALTH             :
FOUNDATION) AND DAVID T. SHANNON        :
JOSH SHAPIRO, ATTORNEY GENERAL,         :
                                        :
                 Respondents            :

PATRICIA M. HARLEY R.N., MARTHA         : No. 694 MAL 2021
MOODY R.N., HOLLY DICARLO R.N. AND      :
WENDY POYNOR R.N. FOR                   :
THEMSELVES AND AS                       : Petition for Allowance of Appeal
REPRESENTATIVES OF OTHERS               : from the Order of the Superior Court
SIMILARLY SITUATED,                     :
                                        :
                 Petitioners            :
                                        :
                                        :
           v.                           :
                                        :
                                        :
HEALTHSPARK FOUNDATION (F/K/A           :
NORTH PENN COMMUNITY HEALTH             :
FOUNDATION) AND DAVID T. SHANNON        :
JOSH SHAPIRO, ATTORNEY GENERAL,         :
                                        :
                 Respondents            :

PATRICIA M. HARLEY R.N., MARTHA         : No. 695 MAL 2021
MOODY R.N., HOLLY DICARLO R.N. AND      :
WENDY POYNOR R.N. FOR                   :
THEMSELVES AND AS                       : Petition for Allowance of Appeal
REPRESENTATIVES OF OTHERS               : from the Order of the Superior Court
SIMILARLY SITUATED,                     :
                                        :
                 Petitioners            :
                                        :
                                        :
           v.                           :
                                        :
                                        :
                                        :
[689 MAL 2021, 690 MAL 2021, 691 MAL 2021, 692 MAL 2021, 693 MAL 2021, 694
 MAL 2021, 695 MAL 2021, 696 MAL 2021, 697 MAL 2021, 698 MAL 2021 and 699
                               MAL 2021] - 3
HEALTHSPARK FOUNDATION (F/K/A           :
NORTH PENN COMMUNITY HEALTH             :
FOUNDATION) AND DAVID T. SHANNON        :
JOSH SHAPIRO, ATTORNEY GENERAL,         :
                                        :
                 Respondents

PATRICIA M. HARLEY R.N., MARTHA         : No. 696 MAL 2021
MOODY R.N., HOLLY DICARLO R.N. AND      :
WENDY POYNOR R.N. FOR                   :
THEMSELVES AND AS                       : Petition for Allowance of Appeal
REPRESENTATIVES OF OTHERS               : from the Order of the Superior Court
SIMILARLY SITUATED,                     :
                                        :
                 Petitioners            :
                                        :
                                        :
           v.                           :
                                        :
                                        :
HEALTHSPARK FOUNDATION (F/K/A           :
NORTH PENN COMMUNITY HEALTH             :
FOUNDATION) AND DAVID T. SHANNON        :
JOSH SHAPIRO, ATTORNEY GENERAL,         :
                                        :
                 Respondents            :

PATRICIA M. HARLEY R.N., MARTHA         : No. 697 MAL 2021
MOODY R.N., HOLLY DICARLO R.N. AND      :
WENDY POYNOR R.N. FOR                   :
THEMSELVES AND AS                       : Petition for Allowance of Appeal
REPRESENTATIVES OF OTHERS               : from the Order of the Superior Court
SIMILARLY SITUATED,                     :
                                        :
                 Petitioners            :
                                        :
                                        :
           v.                           :
                                        :
                                        :
HEALTHSPARK FOUNDATION (F/K/A           :
NORTH PENN COMMUNITY HEALTH             :
FOUNDATION) AND DAVID T. SHANNON        :
JOSH SHAPIRO, ATTORNEY GENERAL,         :
                                        :
                 Respondents            :
[689 MAL 2021, 690 MAL 2021, 691 MAL 2021, 692 MAL 2021, 693 MAL 2021, 694
 MAL 2021, 695 MAL 2021, 696 MAL 2021, 697 MAL 2021, 698 MAL 2021 and 699
                               MAL 2021] - 4
PATRICIA M. HARLEY R.N., MARTHA         : No. 698 MAL 2021
MOODY R.N., HOLLY DICARLO R.N. AND      :
WENDY POYNOR R.N. FOR                   :
THEMSELVES AND AS                       : Petition for Allowance of Appeal
REPRESENTATIVES OF OTHERS               : from the Order of the Superior Court
SIMILARLY SITUATED,                     :
                                        :
                 Petitioners            :
                                        :
                                        :
           v.                           :
                                        :
                                        :
HEALTHSPARK FOUNDATION (F/K/A           :
NORTH PENN COMMUNITY HEALTH             :
FOUNDATION) AND DAVID T. SHANNON        :
JOSH SHAPIRO, ATTORNEY GENERAL,         :
                                        :
                 Respondents            :

PATRICIA M. HARLEY R.N., MARTHA         : No. 699 MAL 2021
MOODY R.N., HOLLY DICARLO R.N. AND      :
WENDY POYNOR R.N. FOR                   :
THEMSELVES AND AS                       : Petition for Allowance of Appeal
REPRESENTATIVES OF OTHERS               : from the Order of the Superior Court
SIMILARLY SITUATED,                     :
                                        :
                 Petitioners            :
                                        :
                                        :
           v.                           :
                                        :
                                        :
HEALTHSPARK FOUNDATION (F/K/A           :
NORTH PENN COMMUNITY HEALTH             :
FOUNDATION) AND DAVID T. SHANNON        :
JOSH SHAPIRO, ATTORNEY GENERAL,         :
                                        :
                 Respondents            :


                                 ORDER



[689 MAL 2021, 690 MAL 2021, 691 MAL 2021, 692 MAL 2021, 693 MAL 2021, 694
 MAL 2021, 695 MAL 2021, 696 MAL 2021, 697 MAL 2021, 698 MAL 2021 and 699
                               MAL 2021] - 5
PER CURIAM

     AND NOW, this 3rd day of May, 2022, the Petition for Allowance of Appeal is

DENIED.




 [689 MAL 2021, 690 MAL 2021, 691 MAL 2021, 692 MAL 2021, 693 MAL 2021, 694
  MAL 2021, 695 MAL 2021, 696 MAL 2021, 697 MAL 2021, 698 MAL 2021 and 699
                                MAL 2021] - 6